DETAILED ACTION
Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  claim 1 line 5 recites “the distal joints; fingerprint side and fingernail side” which the examiner suggests should be “the distal joints[[;]] , fingerprint side and fingernail side” for clarity. Claim 8, line 4 recites “reversable” which should be “reversible” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a finger" in line 9.  Claim 1 already recites the location of the finger cot with respect to portion of a human finger in lines 4-5 such that it is unclear if the proportions of a second finger (“a finger” in line 9) are to be utilized, or if the finger”. 
Claim 4 adds a further limitation of lubrication onto the claim, however claim 1 is a “consisting of” or “closed” claim such that additional elements cannot be added. MPEP 2111.03(II). It is therefore unclear whether applicant intends claim 1 to be “comprising”.
Claim 5 adds a further limitation of lubrication onto the claim, however claim 1 is a “consisting of” or “closed” claim such that additional elements cannot be added. MPEP 2111.03(II). It is therefore unclear whether applicant intends claim 1 to be “comprising”.
Claim 8 adds a further limitation of additional layers onto the claim, however claim 1 is a “consisting of” or “closed” claim such that additional elements cannot be added. MPEP 2111.03(II). It is therefore unclear whether applicant intends claim 1 to be “comprising”.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 5070543) in view of Stein (US 5345612) and Champagne (US 20140208481).
Regarding claim 1, Beck describes a finger cot (finger cot 5) consisting of: a fingerprint side and a fingernail side(see Fig. 6b showing that cot extends around the finger), the fingerprint side and the fingernail side together providing a continuous outer covering (see Figs. 3, 5a showing the finger cot) made of a polymer selected from the list consisting of: latex (latex finger cot, col. 6, ll. 59-61), nitrile rubber; polyvinyl chloride; neoprene; isoprene; and polyisoprene, the finger cot (5) configured to extend over the distal joints (see Fig. 5a); fingerprint side and fingernail side of a human finger (extends around and along a fingers, see Figs. 5a, 6b); one or more pads (shield 2) made of the polymer (thick rubber pad, col. 7, ll. 35-37), the one or more pads (2) integrated with the finger cot on the fingernail side (integrated with the cot see Fig. 6a, the cot can be applied such that the pad is located on the fingernail side), the one or more pads (2) located at a distal portion of the finger cot (are located at the end of the cot, see Fig. 5a), the one or more pads (2) configured to extend over a fingernail and a second joint of a finger of the human hand when worn (are fully capable of extending over the fingernail and joint depending on the size of the human finger inserted), 
Beck does not explicitly state that the rubber pad is latex rubber.

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the pad of Beck to be latex in order to reduce the different materials utilized in the glove, thereby simplifying production.
Beck does not explicitly describe the pad having a thickness of 20 mils or greater and a thickness of the continuous outer covering being in the range of 1 to 15 mils.  
In related art for surgical gloves, Champagne describes the thickness of a glove being between 0.14 mm-0.3 mm (para. 0066) which is between 5.5 mils and 11.8 mils and further describes utilizing a pad preferable no higher than 2 mm or 78.7 mils (para. 0100).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the thickness of the glove of Beck to be in the range of 1 to 15 mils as described in Champagne because Beck is a surgical glove and the useful thicknesses would encompass 1 to 15 mils as recognized by Champagne (para. 0066, surgical glove thicknesses are known in the art), and to include pads that are greater than 20 mils as suggested by Champagne, in order to provide protection against punctures (para. 0017).
Regarding claim 2, the cot of Beck as modified includes where the cot is a medical examination finger cot (this is an intended use recitation, the cot is fully capable of being utilized for medical examination).  

Regarding claim 6, the cot of Beck as modified includes where the finger cot is sterile (described as sterile, col. 6, ll. 39-41).  
Regarding claim 7, the cot Beck as modified includes where the finger cot is disposable (the cot can be disposed of).  
Regarding claim 8, the cot of Beck as modified describes the limitations of claim 8 but does not explicitly describe further consisting of. a continuous inner covering, the continuous inner covering configured to extend over the distal joints; fingerprint side and the fingernail side of a human finger; the one or more pads is integrated between the continuous inner covering and the continuous outer covering, such that the finger cot is reversable.
In related art for surgical gloves with pads, Stein describes a method of forming a glove including forming an inner layer, placing a pad on the inner layer, then re-dipping the glove to provide a second layer covering the first layer and the pad such that the pad is located between the inner and outer covers (see Stein, col. 6, ll. 37-52, Figs. 9a-9e).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the cot of Beck to include multiple layers in order to provide an envelope for the pad so that it will not detach or move during use. 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 5070543) in view of Stein (US 5345612) and Champagne (US 20140208481) and Reimers (US 4845780).
Regarding claim 4, the cot of Beck as modified does not explicitly describe where the finger cot is lubricated.  
In related art, Reimers describes a glove that includes utilizing a dry lubricant of donning powder such as talcum powder or absorbable cornstarch to enhance the ease of donning (Reimers, col. 6, ll. 53-55).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the cot of Beck to include the cornstarch lubricant as described in Reimers to assist in the donning of the cot.
Regarding claim 5, the cot of Beck as modified does not explicitly describe where the finger cot is lubricated with cornstarch or lycopodium powder.  
In related art, Reimers describes a glove that includes utilizing a dry lubricant of donning powder such as talcum powder or absorbable cornstarch to enhance the ease of donning (Reimers, col. 6, ll. 53-55).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the cot of Beck to include the cornstarch lubricant as described in Reimers to assist in the donning of the cot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are cited that include methods for manufacturing with multiple layers as well as different finger cots with pads.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALISSA L HOEY/Primary Examiner, Art Unit 3732